 
Exhibit 10.1
 
Lease Agreement
 
Lessor: Jilin Province Xinshiji Leasing Co., Ltd.
 
Lessee: Jilin Province Yongxin Chain Drugstore Co., Ltd.
 
Lessee has agreed to take the lease of the property located 91#-1# Chongqing
Rd., (originally known as the Xinshiji Shopping Center) (“Premises”). The
parties enter into the following terms and conditions:
 
 
1.
The size of the Premises is 672 square meters

 
 
2.
Term of lease:

 
As agreed by both parties, the term of lease is five years. If the bank interest
rate increases by the third year, the rent for the fourth and fifth years would
be adjusted accordingly.
 
 
3.
Rent: 550,000RMB/year

 
 
4.
Payment

 
The rent shall be paid on a half-yearly basis. Lessee shall pay the rent one
month before each due date. Lessor has the right to require a 1% late fee if the
Lessee pays within 10 days after the due date. If the rent remains unpaid for
more than 10 days after the due date, the Agreement shall be deemed terminated
and Lessor shall have the right to offer the lease to others.
 
 
5.
Restrictive Use

 
Lessee shall not change the agreed use of the Premise without consent of Lessor.
Lessee shall not store prohibited items in the Premise. Lessee shall be liable
for its own misconduct committed in the Premise that causes danger to public.
 
 
6.
The Premise is only for Lessee’s use. Lessee shall not sublease, transfer or
lend the Premise to a third party.

 
 
7.
Lessee shall insure its properties such as equipment and machinery. Lessor shall
not compensate for any damage caused to Lessee’s properties.

 
 
8.
Lessee shall undertake the expense for property management and utilities such as
water, electricity and heating. Lessor shall undertake the lease related tax.

 
 
9.
No party shall terminate the Agreement without proper cause. If any party
breaches the Agreement, the breaching party shall undertake all economic loss
resulted by the breach.

 
10.
Upon the expiration of the Agreement, if the Premise is still on lease, Lessee
shall have a priority to renew the lease over a third party lessee under the
equivalent condition of rent.

 
11.
The term of lease starts on September 1, 2006.

 
 
 

--------------------------------------------------------------------------------

 
 
12.
Any unmentioned issue is subject to consultation and negotiation of both
parties.

 
13.
Lessor shall issue official invoice to Lessee.

 
14.
This Agreement is executed into two duplicates of equivalent legal effect. Each
party has a duplicate.

 
Lessor: (stamp)
 
Lessee: (stamp)
 
Execution date: August 23, 2006
 
 
 

--------------------------------------------------------------------------------

 
 